EXHIBIT 10.8

 

NETOPIA, INC.

 

EMPLOYMENT AGREEMENT

 

This Agreement is entered into on December 9, 2005, but shall deemed to be
effective as of October 1, 2005 (the “Effective Date”), by and between Netopia,
Inc. (the “Company”) and Alan B. Lefkof (the “Employee”).

 

RECITALS

 

A. The Company and the Employee wish to enter into an employment relationship on
the terms and conditions contained in this Agreement.

 

B. The Company has spent significant time, effort and money to develop certain
Proprietary Information (as defined in Section 7 of the Employee’s “Employee
Invention Assignment and Confidentiality Agreement”), which the Company
considers vital to its business and goodwill after the Effective Date. The
Proprietary Information will necessarily be communicated to or acquired by
Employee in the course of his employment with the Company, and the Company
wishes to employ Employee only if, in doing so, it can protect its Proprietary
Information and goodwill.

 

NOW, THEREFORE, based on the foregoing premises and in consideration of the
commitments set forth below, the Employee and the Company agree as follows:

 

1. Duties and Scope of Employment. The Employee will serve as President and
Chief Executive Officer of the Company, reporting to the Company’s Board of
Directors (the “Board”), and assuming and discharging such responsibilities as
are commensurate with Employee’s position. Employee will also continue to serve
as a member of the Board, subject in all cases to continued election by the
Company’s stockholders at its regular annual stockholder meetings. The Employee
will perform his duties faithfully and to the best of his ability and will
devote his full business efforts and time to the performance of his duties
hereunder, provided however, that nothing in this Agreement shall restrict the
Employee from (i) managing his personal investments, personal business affairs
and other personal matters, (ii) serving on the boards of directors of companies
that do not compete directly or indirectly with the Company, or (iii) serving on
civic or charitable boards or committees, provided that none of such activities,
either singly or in the aggregate, interfere with the performance of his duties
under this Agreement.

 

2. Employment Term / At-Will Employment. The initial term of this Agreement
shall be for a period of three years commencing on the Effective Date, which was
the first day of the Company’s fiscal year ending September 30, 2006. This
Agreement shall be automatically renewed for successive renewal terms of one
year each unless either party provides written notice of non-renewal no later
than ninety (90) days before the expiration of the initial term or then current
renewal term (collectively, the “Employment Term”). Notwithstanding the
foregoing, the parties agree that the Employee’s employment with the Company
will be “at-will” employment and may be



--------------------------------------------------------------------------------

terminated at any time with or without cause or notice in accordance with
Section 9, hereof. The Employee understands and agrees that neither his job
performance nor commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of his employment with the Company.

 

3. Base Salary. For all services to be rendered by the Employee pursuant to this
Agreement, the Employee shall receive an annualized salary of $350,000 (the
“Base Salary”). The Base Salary shall be payable in accordance with the
Company’s normal payroll practices and be subject to applicable withholding.
During the second and third years of the initial term and during any renewal
terms of this Agreement, the Base Salary shall be adjusted as determined by the
Company’s Compensation Committee of the Board, at which point the adjusted
salary shall be deemed the Base Salary.

 

4. Target Bonus. The Employee will be given the opportunity to earn an annual
bonus (the “Bonus”) in accordance with the Company’s then current bonus
program(s) for senior executives, provided that the basic parameters of future
program(s) will not change from the parameters of the current program with
respect to the Employee unless the same changes are made with respect to all
senior executives entitled to participate in such program(s); and provided
further, that the target amount of the Bonus that Employee may earn under such
program(s) shall not be less than 50% of the Employee’s then existing Base
Salary. The actual award of any such Bonus and the timing of payment shall be
determined by the Company’s Compensation Committee of its Board consistent with
the parameters established for such program(s). The Bonus shall be subject to
applicable tax withholding.

 

5. Employee Benefits.

 

(a) The Employee shall be entitled to participate in, and the Company shall
provide, such fringe benefits of the Company, including, but not limited to,
employee stock purchase and stock option plans, employee health and benefit
plans and the Company’s purchase of health and disability insurance, which the
Company may from time to time generally offer its senior executive officers. In
addition, the Employee shall be entitled to, and the Company shall provide
Employee with a company car consistent with past practices. In addition, the
Employee shall be entitled to, and the Company shall provide, reimbursement of
amounts paid by him for the annual planning and preparation of his tax returns
and annual financial planning in amounts reasonable and customary for executives
of similar status.

 

(b) Notwithstanding any other provision of this Agreement to the contrary,
following the end of the Employment Term, the Company shall, at its expense,
ensure that Employee (including his dependants) continue to receive through
September 30, 2015, all health related benefits for which Employee was eligible
immediately prior to the end of the Employment Term, including without
limitation, medical insurance, dental insurance, and vision insurance, provided,
however, that Employee shall pay 20% of the cost to the Company of providing
such health related benefits, consistent with the Company’s current target for
employee contributions to the cost of group health benefits. The parties hereto
agree that the reference to ‘health related benefits’ is to be construed
broadly. This provision shall not be applicable during any period that Employee
receives or is eligible to receive comparable health related benefits from an
employer following the end of the Employment Term.

 

2



--------------------------------------------------------------------------------

6. Award of Options. The Employee shall be awarded stock options to acquire
300,000 shares of the Company’s common stock in accordance with the Company’s
current stock option plans. The options shall be incentive stock options to the
maximum extent permissible under the tax laws, and the balance of the options
will be non-qualified stock options. The options shall be awarded on December 9,
2005, and the exercise price shall equal the closing price of the Company’s
common stock on December 9, 2005. The options shall vest 3/36th on December 31,
2005, and subject to extended vesting as provided in Section 9(g)(ii)(2) herein,
shall vest thereafter at the rate of 1/36th per month on the last day of each
calendar month thereafter through September 30, 2008 (a) as long as the Employee
remains an employee of the Company or member of the Board, or (b) during the
Payment Period (defined in Section 9(g)(ii)(1)b)).

 

7. Vacation and Sick Leave. The Employee will be entitled to paid time off in
accordance with the Company’s vacation and sick leave policy, with the timing
and duration of specific paid time off mutually and reasonably agreed to by the
parties hereto; provided, however, that during each year of the term of this
Agreement, Employee will be provided no fewer days of vacation and sick leave
than he was eligible for, based on years of service, under the Company’s
vacation and sick leave policy in effect as of September 30, 2005.

 

8. Expenses. The Company will reimburse the Employee for reasonable travel or
other expenses incurred by the Employee in connection with the performance of
the Employee’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

9. Termination

 

(a) Death. The initial term or renewal term, as applicable, shall expire in the
event of the Employee’s death during such term, and upon such termination, the
obligations, duties and liabilities of the Company to the Employee under this
Agreement shall be as set forth in Section 9(g) hereof.

 

(b) Disability. In the event of the Employee’s failure to perform his duties by
reason of his becoming Disabled (as defined herein) during the Employment Term,
the Company shall have the option to terminate the Employment Term, by giving
written notice of such termination to the Employee, which notice shall specify
the effective date of termination. Upon such termination, the Employee shall
have no further duties hereunder and the obligations, duties and liabilities of
the Company to the Employee under this Agreement shall be as set forth in
Section 9(g) hereof. For purposes of this Agreement, the term “Disabled” shall
mean the inability of the Employee, for medical reason(s) certified by a
physician selected by the Company and reasonably satisfactory to the Employee,
to perform substantially his duties hereunder for an aggregate of at least 180
days during any period of 365 consecutive days.

 

(c) By the Company for Cause. The Company may, at its option, terminate the
Employment Term, for (i) having knowingly engaged in fraud, acts of dishonesty
or any other illegal or intentional misconduct, in all cases that adversely
affect the business of the Company in a material manner, (ii) having materially
neglected his duties or intentionally failing to perform his duties after
written notice thereof from the Board, or (iii) having breached a fiduciary duty
to the Company or its stockholders involving a matter in which Employee has
obtained a personal profit

 

3



--------------------------------------------------------------------------------

(each a “Cause”), upon five (5) business days’ prior written notice to the
Employee that a meeting of the Board will be held to consider such action, at
which meeting the Employee and his counsel shall be afforded an opportunity to
be heard (a “Hearing”). Any such Hearing must occur not later than one hundred
twenty (120) days after the Company first learns of the conduct giving rise to
termination for Cause. Upon such termination, the Employee shall have no further
duties hereunder and the obligations, duties and liabilities of the Company to
the Employee under this Agreement shall be as set forth in Section 9(g) hereof.

 

(d) By the Company Without Cause. In addition (and without prejudice) to its
right to terminate the Employment Term under the provisions of Section 9(c)
hereof, the Company may, at its option, terminate the Employment Term for any
reason whatsoever by giving written notice of termination to the Employee from
the Board, specifying the date of termination. Upon such termination, the
Employee shall have no further duties hereunder and the obligations, duties and
liabilities of the Company to the Employee under this Agreement shall be as set
forth in Section 9(g) hereof.

 

(e) By the Employee For “Good Reason.” As used herein, “Good Reason” shall mean
the Company’s material breach of this Agreement, including but not limited to,
without the Employee’s consent, the assignment to the Employee of positions or
duties materially inconsistent with the provisions of this Agreement, a material
diminution of the Employee’s position, authority, responsibilities or benefits
to which he is then entitled hereunder, a change of his reporting obligations or
removal from the Board other than by reason of the Company’s stockholders
failing to elect Employee as a director at a regular annual stockholder meeting,
any reduction of the compensation (or opportunity to earn the compensation)
provided for in Sections 3 and 4 hereof unless such reduction in compensation is
at the same percentage or prorated basis as any reduction in compensation
applied generally to the Company’s other senior executives, or the relocation of
the Employee’s principal work location further than a twenty five mile radius
from the present Company headquarters without the Employee’s specific waiver of
applicability of this provision to such relocation. In the event that the
Employee wishes to terminate the Employment Term for Good Reason, the Employee
shall send a written notice to the Company notifying the Company of the basis on
which Employee believes Good Reason exists within one hundred twenty (120) days
of the occurrence of the event establishing Good Reason. If such event is not
corrected within thirty (30) days after receipt of such notice, then the
Employee may, in his sole discretion, elect to terminate the Employment Term for
Good Reason by giving written notice of such election to the Company, and upon
receipt by the Company of such an election, the Employment Term shall terminate.
Upon such termination, the Employee shall have no further duties hereunder and
the obligations, duties and liabilities of the Company to the Employee under
this Agreement shall be as set forth in section 9(g) hereof.

 

(f) Nonrenewal. If the Company or the Employee provides notice as provided in
Section 2 hereof that this Agreement shall not be renewed, the Employee’s
employment shall terminate at the end of the then current Employment Term. Upon
such termination, the Employee shall have no further duties hereunder and the
obligations, duties and liabilities of the Company to the Employee under this
Agreement shall be as set forth in Section 9(g) hereof.

 

4



--------------------------------------------------------------------------------

(g) Payments Upon Termination. In the event that the Employment Term is
terminated hereunder, the Company shall pay to the Employee the following
amounts (the effective date of any such termination is hereinafter referred to
as the “Termination Date”):

 

(i) By the Company for Cause. In the event that the Employment Term is
terminated pursuant to Section 9(c) hereof, the Company shall pay to the
Employee his (a) Base Salary due and owing to him through the Termination Date
payable in accordance with the Company’s regular payroll practices, (b) all
accrued and unused vacation, payable within 3 days of the Termination Date, and
(c) all unreimbursed expenses otherwise reimbursable under Section 8 hereof,
payable within 3 days of the Termination Date.

 

(ii) Other Than For Cause.

 

(1) In the event that the Employment Term is terminated (A) pursuant to
Section 9(a), Section 9(b), Section 9(d) or Section 9(e) hereof, or (B) as a
result of the Company affirmatively electing not to renew the Employment Term in
accordance with Section 2, hereof, the Company shall pay to the Employee or to
the Employee’s executor, administrator, beneficiary or personal representative
in the case of Section 9(a) (the “Representative”), as the case may be:

 

a) the Base Salary due and owing through the Termination Date, payable in
accordance with the Company’s regular payroll practices;

 

b) the greater of (a) the Base Salary from the Termination Date through twelve
months from the date thereof, and (b) the amount of the Base Salary payable from
the Termination Date through the remaining Employment Term, in either case
payable 50% within 3 days of the Termination Date with the balance to be paid in
equal monthly installments over the period for which such amount was determined
(the “Payment Period”);

 

c) the greater of (i) $100,000, and (ii) the target Bonus that would have been
earned for the fiscal year in which the Termination Date occurs, pro rated
through the Termination Date, payable 50% within 3 days of the Termination Date
with the balance to be paid in equal monthly installments over the Payment
Period;

 

d) all accrued and unused vacation, payable within 3 days of the Termination
Date; and

 

e) all unreimbursed expenses otherwise reimbursable under Section 8 hereof,
payable within 3 days of the Termination Date.

 

(2) The Employee or his Representative, as the case may be, shall continue to
receive during the Payment Period all benefits provided in Section 5(a) hereof
in which Employee participated at the Termination Date, such benefits to be
provided solely at the cost of the Company, provided, however, that the benefit
of a company car shall not continue to be provided in the event that the
Employment Term is terminated pursuant to Section 9(a) or Section 9(b). In
addition, notwithstanding any provisions of any applicable stock incentive plan
or other agreement to the contrary, (a) the vesting of all outstanding unvested
stock options, restricted stock or other equity compensation awards granted by
the Company to the Employee and held by the Employee as

 

5



--------------------------------------------------------------------------------

of the Termination Date shall continue through the end of the Payment Period,
and (b) the ability to exercise all vested options shall continue through the
end of the Payment Period.

 

(3) If the Employment Term is terminated by the Company pursuant to Section 2,
hereof, the Termination Date shall be the earlier of (A) the end of the then
current Employment Term, and (B) the date the Employee is relieved of
(a) substantially all duties as President and Chief Executive Officer, and
(b) the title “President and Chief Executive Officer.” The Termination Date
shall not be the date the Company’s notice of non-renewal is delivered to
Employee.

 

(iii) Non-Renewal By Employee. If Employee elects to terminate the Employment
Term in accordance with Section 2, hereof or otherwise elects to terminate the
Employment Term other than for Good Reason, the Company shall pay the Employee
all accrued and unused vacation, and all unreimbursed expenses otherwise
reimbursable under Section 8 hereof within 3 days of the end of the Employment
Term.

 

(iv) Certain Additional Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution to or for the benefit of the Employee would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”) or any interest or penalties are incurred by the
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Employee retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

10. Confidentiality. The confidentiality provisions of Employee’s “Employee
Invention Assignment and Confidentiality Agreement” shall apply as though set
forth herein.

 

11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of the Employee upon the
Employee’s death or the Employee’s becoming Disabled and (b) any successor of
Company. Any such successor of Company will be deemed substituted for Company
under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the stock, assets or business of Company.
None of the rights of the Employee to receive any form of compensation payable
pursuant to this Agreement may be assigned or transferred except by will or the
laws of descent and distribution. Any other attempted assignment, transfer,
conveyance or other disposition of the Employee’s right to compensation or other
benefits will be null and void.

 

12. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or

 

6



--------------------------------------------------------------------------------

(iii) five (5) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing:

 

If to Company:

 

Netopia, Inc.

6001 Shellmound Street, 4th Floor

Emeryville, CA 94608

Attention: General Counsel

 

If to the Employee:

 

at the last residential address known by the Company.

 

13. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable. This Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

14. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. The Employee
acknowledges and agrees that this Agreement replaces and supersedes in their
entirety any written or oral employment agreement or other compensatory
agreement previously in effect between Company and the Employee, including
without limitation that certain letter agreement dated December 20, 1994 between
the Employee and Farallon Computing, Inc., a predecessor entity to the Company.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto.

 

15. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, shall not operate as or be construed to be
a waiver of any other previous or subsequent breach of this Agreement.

 

16. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

17. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

18. Governing Law; Jurisdiction and Venue. This Agreement will be governed by,
and construed in accordance with, the laws of the State of California applicable
to contracts executed in and wholly to be performed in that state, without
giving effect to any choice or conflict of law

 

7



--------------------------------------------------------------------------------

provisions or rules. In any action between the parties arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement: (i) the Employee and the Company each irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of either the
United States District Court for the Northern Jurisdiction of California or the
Superior Court of the State of California for the County of Alameda, and each
agrees not to object to venue in any such courts, and (ii) the Employee and the
Company each irrevocably consents to service of process in any such action in
the manner provided in this Agreement for delivery of notices.

 

19. Acknowledgment. The Employee acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

21. Attorneys Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, or if any party incurs any expenses in
enforcing such party’s rights under this Agreement even if no lawsuit is filed,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by one of its directors currently serving as a member of the
Compensation Committee of the Board, as of the day and year first above written.

 

NETOPIA, INC.       EMPLOYEE By:   /s/ Harold S. Wills           /s/ Alan B.
Lefkof     Harold S. Wills           Alan B. Lefkof Title:  

Chairman of the Board of Directors,

Member of Compensation Committee

            Date: December 9, 2005       Date: December 9, 2005

 

8